Citation Nr: 1130685	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to November 1945 in the European Theater of Operations.  His military decorations include the Medical Badge in recognition of his service as a field medic under combat conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for PTSD.

The Board observes that in his VA Form 9 substantive appeal, which was received by VA in June 2010, the Veteran had initially requested to be scheduled for a videoconference hearing before a Veterans Law Judge from the Board.  However, in correspondence received by VA in May 2011, he expressly withdrew his hearing request and asked that his case be forwarded to the Board for appellate adjudication.  The case was duly received by the Board in July 2011.

Please note this appeal has been advanced on the Board's docket pursuant to   38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

The Veteran does not have a current Axis I diagnosis of a chronic psychiatric disorder, and did not have one at any time during the pendency of the claim.


CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Section 3.159(b), 38 C.F.R., was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The service connection claim decided herein stems from the Veteran's application that was filed in November 2009.  A VCAA notice letter addressing the applicability of the VCAA to the PTSD claim at issue and of VA's obligations to the Veteran in developing the claim was dispatched to the Veteran in December 2009, which satisfied the above-described mandates.  There is no timing of notice error as the letter preceded the initial adjudication of the claim.  Although the November 2009 letter did not inform the Veteran of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), to the extent that this constitutes a deficit in notice, the Board finds that there is no prejudicial error as a subsequent letter dated in June 2011, notifying the Veteran that his appeal was certified to the Board, included discussion of how VA calculates degree of disability and assigns an effective date for the disability, such that a reasonable person would have been made aware of how VA assigned ratings and effective dates in this regard.  In any case, as this appellate decision is denying the claim being sought on appeal, the issues of ratings and effective dates for VA compensation awards is rendered moot.  Furthermore, neither the Veteran nor his representative have made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with this claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records are unavailable and presumed to have been lost in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  However, VA has obtained service treatment information pertinent to the Veteran from hospital admission cards created by the United States Army's Office of The Surgeon General.  Relevant post-service medical records from VA dated February 2010 are also associated with the claims file.  In any case, the Veteran has not indicated that there are any outstanding relevant post-service medical records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided on the merits herein.  The Veteran was also afforded a VA psychiatric examination in March 2010, which determined his current Axis I psychiatric diagnosis.  Furthermore, the examination report included adequate discussion of the reviewing examiner's clinical observations and a rationale to support these findings and conclusions within the context of the Veteran's relevant clinical history as contained within his claims file.  Thus, the March 2010 medical examination is deemed to be adequate for adjudication purposes for the matter at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, the veteran is presumed to have been sound upon entry to active service when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2010).  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. §  4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f) (2010).  

In the present case, the Veteran claims that he was exposed to combat-related stressors while serving as a United States Army field medic in the European Theater of Operations during World War II.  His service records reflect that he was awarded the Medical Badge, which is a military decoration that specifically denotes that the recipient was a field medic who served under combat conditions.  The Veteran's exposure to combat stressors during active duty is therefore conceded.  

Hospital admission cards created by the United States Army's Office of The Surgeon General also reflect that during active duty, in June 1944, the Veteran was diagnosed with a psychoneurosis, characterized as "neurocirculatory asthenia."  However, this is the only notation of a psychiatric condition in service, and hospital admission cards dated subsequent to June 1944 show no notation of psychiatric diagnosis or further treatment in this regard.

Post-service VA records show that the Veteran's PTSD and depression screening was negative during a medical evaluation conducted in February 2010.

The report of a VA psychiatric examination conducted in March 2010 shows that the Veteran reported a prior history of psychiatric hospitalization in 1973 for treatment of work-related anxiety, which lasted for a period of one month.  Otherwise, he indicated no other history of psychiatric treatment since then, including any current treatment.  He reported that he was a field medic during service and had been involved in combat during the Second World War, during which he came under enemy artillery and sniper attack, witnessed numerous battlefield casualties, and treated severely wounded soldiers.  On mental status examination, he was oriented on all spheres of reference, was appropriately dressed and groomed, and displayed good personal hygiene and no inappropriate behavior.  His affect and mood were normal and he denied having any suicidal or homicidal ideation, or problems with his appetite, sleep, attention, concentration ability, or memory.  No signs of thought disorder, psychoses, impairment of thought process, or impairment of communication was observed by the examiner.  The examiner found no diagnosis of any psychiatric disorder on Axis I.  In her discussion, the psychiatric examiner conceded that the Veteran was exposed to life-threatening and dangerous situations during combat in service, but as he denied having any current psychiatric symptoms or impairment in his social and occupational functioning, and as he displayed an ability to attend to his personal hygiene and basic activities of daily living, the examiner could find no current mental disorders and thus presented no diagnosis on Axis I. 

The United States Court of Appeals for Veterans Claims has prescribed a basic test for service connection claims in Hickson v. West, 12 Vet. App. 247, 253 (1999): To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  

In view of the above discussion, the Board concludes that the weight of the objective clinical evidence indicates that the Veteran does not presently have an Axis I diagnosis of an actual chronic psychiatric disorder at any time during the pendency of his claim.  As such, the Veteran has not met this crucial and critical element of a service connection claim.  Although the Veteran alleges the existence of PTSD due to hostile military activity, with no diagnosis of PTSD, the Board need not discuss recent changes to 38 C.F.R. § 3.304(f).  Therefore, his claim fails and his appeal must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


